—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Nassau County (Robbins, J.), dated March 23, 1994, which granted the plaintiff’s motion for leave to amend its complaint.
Ordered that the order is affirmed, with costs.
Since the proposed amendments to the plaintiff’s complaint would not create prejudice or surprise, the Supreme Court did not improvidently exercise its discretion in granting the plaintiff leave to amend (see, CPLR 3025 [b]; Corsale v Pantry Pride Supermarket, 197 AD2d 659; Barbour v Hospital for Special Surgery, 169 AD2d 385). O’Brien, J. P., Ritter, Pizzuto and Florio, JJ., concur.